Citation Nr: 9929119	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for amputation above 
the left knee, claimed as secondary to hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1962 to 
January 1964.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1997 decision of the RO.  

(The issue of service connection for amputation above the 
left knee, claimed as secondary to hypertension, is the 
subject of the Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran has presented a claim of service connection 
for hypertension which is plausible.  







CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for hypertension.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in November 1961, the veteran's blood 
pressure was reported to measure 140/90 and 138/88.  There 
was no reported diagnosis of hypertension.  The veteran 
indicated that he had had high or low blood pressure.  In 
January 1962, or six days following his actual entry into 
service, the veteran was reported to have had a history of 
taking blood pressure medications one month prior to his 
service induction for a period of three days.  His blood 
pressure was reported to measure 140/80, 160/100 and 150/90.  
The impression was no evidence of high blood pressure.  In 
February 1962, the veteran was again reported to have had a 
history of being treated for hypertension prior to his entry 
in service.  He was diagnosed, in part, with labile 
hypertension.  On discharge examination in December 1963, the 
veteran's blood pressure was reported to measure 150/100 and 
he was diagnosed with labile hypertension.  The veteran was 
reported to have had a history of this that existed prior to 
service.  

In March 1966, Marvin C. G. Snyder, M.D., reported that the 
veteran had been under treatment for hypertension since 
December 1965.  He was diagnosed, in part, with hypertension 
that was probably renal in origin.  

In May 1997, Nabil Habib, M.D., reported that the veteran had 
a long history of hypertension that might have contributed to 
the presence of a thrombosed popliteal artery aneurysm.  The 
veteran was reported to have undergone two attempts of 
revascularization that did not help to maintain perfusion and 
to have subsequently had above the knee amputation.  

During a hearing at the RO in March 1998, the veteran 
reported that he had been under a lot of stress during his 
induction into service.  He indicated that his problems with 
high blood pressure had become worse during his time in 
service.  

In February 1999, Jose Augustine, M.D., reported that he had 
had the opportunity to review the veteran's military records.  
Dr. Augustine reported that, at the time of the veteran's 
induction into the armed forces, his blood pressure was 
normal, but that subsequent readings had shown evidence of 
hypertension.  He reported that, at the time of discharge, 
the veteran was shown to be definitely hypertensive.  Dr. 
Augustine reported that it was possible that the veteran's 
military duties might have played a role with his 
hypertension.  

During a hearing before this Member of the Board in February 
1999, the veteran indicated that he had not been shown to 
have a diagnosis for hypertension during his entrance 
examination.  He reported that his blood pressure that had 
been reported on discharge examination was worse than the 
blood pressure that had been reported on entrance 
examination.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In order to show that a claim for 
service connection is well grounded, there must be competent 
evidence of (1) a disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-
service injury or disease and the demonstrated disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Although the claim need not be conclusive, it must be 
accompanied by evidence, not just allegations, in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  Evidence submitted in 
support of the claim is presumed to be true for purposes of 
determining whether it is well grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he is entitled to 
service connection for hypertension.  

The service medical records show that, on entrance 
examination in November 1961, the veteran's blood pressure 
was reported to measure 140/90 and 138/88.  There was no 
reported diagnosis of hypertension, although the veteran 
indicated that he had had high or low blood pressure.  On 
discharge examination in December 1963, the veteran's blood 
pressure was reported to measure 150/100 and he was diagnosed 
with labile hypertension.  The veteran was reported to have 
had a history of hypertension that existed prior to service.  

In February 1999, Jose Augustine, M.D., reported that he had 
reviewed the veteran's medical records and determined that 
the veteran's blood pressure had been normal at the time of 
his induction into service, but that he was shown to be 
definitely hypertensive at time of discharge.  Dr. Augustine 
reported that it was possible that the veteran's military 
duties might have played a role with his hypertension.  

The Board finds that, in light of this evidence, the 
veteran's claim of service connection for hypertension is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).  



ORDER

As a well-grounded claim of service connection for 
hypertension has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.




REMAND

Because the claim of service connection for hypertension is 
well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the claimant in obtaining and developing facts and evidence 
to support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The evidence of record suggests that the veteran might have 
had a preexisting hypertensive disability.  However, it is 
not clear from the record whether there was an increase in 
severity of hypertension in service and, if there was, 
whether it was beyond the natural progress of that disease 
process.  As such, the Board finds that a contemporaneous 
examination of the veteran is necessary to take into account 
the records of prior medical treatment.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  

In addition, the claim of service connection for above the 
left knee amputation, claimed as secondary to hypertension, 
is inextricably intertwined with the underlying claim of 
service connection for hypertension.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998) (where a decision on one issue 
would have a significant impact upon another and that impact, 
in turn, could render any review of the decision on the other 
claim meaningless and a waste of judicial resources, the two 
claims are inextricably intertwined).  Thus, it would be 
inappropriate for the Board to proceed with adjudication of 
this claim without first determining whether service 
connection for hypertension is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed hypertension and above the left 
knee amputation since service, in 
addition to any of those who treated him 
prior to service.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain all 
treatment records from any identified 
treatment source not currently of record.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and the likely etiology of the 
claimed hypertension.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is currently suffering 
from disability related to hypertension 
due to disease or injury which was 
incurred in or aggravated by service.  
Specifically, the examiner should express 
an opinion as to the medical probability 
that the veteran had hypertension prior 
to entry into service and, if so, whether 
any pre-existing hypertension underwent 
an increase in severity beyond natural 
progression during service.  The 
examination report should reflect review 
of the pertinent material in the claims 
folder and include the factors upon which 
the opinions are based.  

3.  Based on the development requested 
hereinabove, the RO should then review 
the veteran's claims.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals





